Citation Nr: 1236050	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for additional disability of the right hand, claimed as a result of surgical treatment at a Department of Veterans Affairs (VA) medical facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO) in Wichita, Kansas, which denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right hand disability due to surgery at a VA medical facility.  

On March 18, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned, sitting in Washington, DC.  A transcript of the hearing is of record.  

In April 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2011.  

In October 2011, the Board again remanded the case to the RO for still further evidentiary development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a) (2) (West 2002).  




FINDING OF FACT

The Veteran did not suffer additional right hand disability as a result of VA surgery in December 1992.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a right hand disability as a result of complications of a surgery performed at a VA medical facility in December 1992 have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2009 from the RO to the Veteran, which was issued prior to the RO decision in June 2009.  Additional letters were issued in April 2011 and October 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA's duty to assist generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c) (4) (2011).  As noted above, the Board previously remanded this case twice so that a VA examination and medical opinion could be obtained to clarify the nature and etiology of the Veteran's current right hand disability.  Based thereon, the Veteran was provided with a VA examination in May 2011.  Subsequently, the case was remanded to obtain an addendum to the above examination; an addendum opinion was obtained in November 2011.  The Board notes that all of the questions posed by the Board in its remands were addressed in the VA examination reports, and that adequate rationale was provided.  Based thereon, the Board finds that there was substantial compliance with the Board's remand, and that the record contains sufficient evidence to make a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Factual background.

Of record are treatment reports from Dr. Q. R., dated from December 2003 to November 2005.  These records show that the Veteran was seen in January 2004 for complaints of left hand weakness; it was noted that he had had surgery over the ulnar nerve as well as the wrist for compressive neuropathies. Examination revealed evidence of carpal tunnel syndrome noted in both hands.  The assessment was carpal tunnel syndrome and peripheral neuropathy involving bilateral hands.  When seen in June 2004, the Veteran was diagnosed with peripheral neuropathy of undetermined etiology; the examiner noted that the Veteran also had atrophy of the interosseous muscles with mild claw hand deformity of bilateral hands.  In August 2004, the Veteran was diagnosed with fasciocapulohumeral muscular dystrophy with muscle wasting of the interosseous areas of bilateral hands.  

The Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 was received in April 2009.  Submitted in support of the claim is a summary of VA surgery reports covering the period from December 1992 to July 2009.  A brief surgery report indicates that the Veteran was scheduled to undergo right carpal tunnel release in December 1992; however, the surgery was cancelled.  The Veteran was seen at an orthopedic clinic in July 2005 for an evaluation of shoulder pain.  On examination, it was noted that the Veteran had had significant compressive neuropathy bilaterally.  He had had multiple surgeries with ulnar transposition of the elbow, as well as carpal tunnel release.  The examiner noted that the Veteran had obvious sign of the surgery with significant thenar and hypothenar wasting. He also had significant abductor pollices wasting as well.  He was able to abduct and adduct his fingers slightly. He had difficulty crossing them, but he was able to make a fist. His sensation was intact, and he appeared to have brisk capillary refill, and his hands were warm.  No pertinent diagnosis was noted.  

VA treatment reports show that the Veteran underwent a neurological consultation in May 2009.  At that time, it was noted that the Veteran had been having problems with peripheral neuropathy for many years; he complained of burning sensation in his feet and hands most of the time during the day and some nights.  The Veteran reported weakness of the hand grip, which has gotten progressively worse over the last few years.  It was also reported that the Veteran underwent carpal tunnel surgery at the VA hospital several years ago for correction of his numbness in the hand, but it did not help him.  Examination revealed atrophy of the small muscle of the hand bilaterally with a very weak pinch and hand grip.  He had mild wrist extensor weakness also.  Proximal muscles were adequate, although he had very minimal weakness 4/5 of the abductors of the arm.  The impression was severe peripheral neuropathy, possibly a combination of B12 deficiency and chronic alcohol use; cervical arthritis with radiculopathy and atrophy of the small muscles of the hand; and muscular dystrophy.  However, the examiner stated that the clinical course is not that of muscular dysthrophy.  A VA outpatient treatment note, dated in September 2009, reported a finding of paralysis of the right hand after several surgeries.  

At his personal hearing in March 2011, the Veteran indicated that he had been having problems with his hand; he went to the VA and was told that he needed to have surgery.  The Veteran testified that he underwent surgery for the right hand at the VA hospital in Wichita, Kansas.  The Veteran asserts that the surgery has made the condition of his right hand worse than it was prior to the surgery.  The Veteran indicated that he does not have pain in the right hand, but he can't control the hand and is unable to use it.  

The Veteran was afforded a VA examination in May 2011.  The examiner stated that the Veteran reported having had a right carpal tunnel release in 1991 or 1992; however, this was not found in the claims file.  The examiner was also unable to find the report of a bilateral ulnar nerve decompression at the level of the elbow in 1991 or 1992.  The Veteran claimed that, soon after the right carpal tunnel and elbow surgeries, he suffered from muscle wasting in the hands and it became progressively worse to the point that now he cannot grasp anything; he can't do anything with his hands.  The examiner stated that, on further interrogation of the Veteran, he realized that his inability to function with right upper extremity dates from early 1945 when, before entering the service, he noticed that he had weakness of his right upper extremity, essentially raising his upper extremity to his head.  The Veteran had surgery in 1991 or 1992 and, since then, he claims that he cannot function with the right upper extremity.  The examiner stated that the Veteran has right carpal tunnel release in 1992; he also had a bilateral ulnar nerve decompression at the level of the elbow in 1991-1992 as well.  The examiner stated that he did not feel that the surgery was indicated because of his polyneuropathies; however, he did not feel that the surgery created more issues.  It is unfortunate that the Veteran underwent those procedures but, in his opinion, they did not contribute to any of his present disabilities.  The examiner added that he felt that the deficit that is present is coming from his polyneuropathy.  It is too symmetrical to be attributed to one of the surgeries and he has an entity that nobody can define, but he is basically diagnosed as polyneuropathy.  

Received in July 2011 were VA progress notes dated from January 1991 to May 2011.  A "January 1991" progress note indicates that the Veteran underwent a right cubital release in September 1991; it was noted that his last orthopedic visit was on December 26th, and he stated that he does not feel that the surgery helped at all.  He had carpal tunnel error injection on December 3rd, which relieved the pain and swelling in the wrist.  He still had weakness in the wrist and hand; he was not able to turn knobs or push buttons with the right hand.  In January 1992, he was diagnosed with right carpal tunnel syndrome.  It was noted that the Veteran had had persistent weakness in the right hand, but no numbness and no pain.  The examiner discussed with the patient that release of carpal tunnel may prevent further muscle weakness but that he will not necessarily improve his strength.  The Veteran indicated that he would think about whether he wanted the procedure.  

Among these records is a hospital report from the VA hospital in Wichita, Kansas, indicating that the Veteran was admitted to the hospital on December 16, 1992, with a diagnosis of carpal tunnel syndrome of the right hand with weak opponent of the thumb.  He underwent a carpal tunnel decompression with opponensplasty.  The Veteran was seen in occupational therapy in January 1993; he reported that he just got his cast off, and he had no pain.  The Veteran was fitted with an orthoplast thumb spica splint.  

A radiology report, dated in May 2011, noted an impression of diffuse demineralization with muscle wasting of the right hand and flexion deformities of the digits; degenerative change was also noted at the first carpometacarpal joint.  

In an addendum to the May 2011 VA examination, dated in November 2011, the examiner stated that the Veteran does not have any additional right hand disability as a result of the VA surgical treatment.  He noted that the basic issue is his polyneuropathy which is causing his disability and, as previously stated, it was his opinion that the surgery was less likely as not indicated; but it did not create any additional deficit.  He also stated that it is as least as likely as not it did create some improvement with release of carpal tunnel syndrome.  The examiner stated that, despite the fact that the surgery was less likely as not indicated, and that the surgical procedure did not result in his current hand condition which is a result of his polyneuropathy.  Therefore, it is as least as likely as not this current hand condition of peripheral neuropathy would be present with or without the VA surgical procedure.  


III.  Legal Analysis.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d) (2011).  

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c) (1). Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran maintains that he developed problems with his right hand as a result of surgery performed at the VA hospital in Wichita in December 1992.  

Having considered the evidence pertaining to the Veteran's claim, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The record indicates that, the Veteran had received treatment for pain and swelling in the right wrist, as well as weakness in the right wrist and hand; in January 1992, a VA examiner discussed the possible effects of having a carpal tunnel release with the Veteran.  On December 16, 1992, the Veteran was admitted to a VA hospital with preoperative diagnosis of carpal tunnel syndrome, right hand, with weak opponent of the thumb.  It was noted that the Veteran had a previous ulnar decompression but he continued to experience pain and dysesthesias to his hand; EMG studies revealed that he still had compression of the median nerve at the carpal tunnel and, additionally, on his pinch grip, he had weakness and the Veteran consented to the procedure.  Therefore, the Veteran was placed under anesthesias and underwent carpal tunnel release and opponensplasty.  It was noted that he tolerated the procedure well and was sent to the recovery room in satisfactory condition.  

In May 2011, a VA examiner stated that he did not feel that the surgery was indicated because of the Veteran's polyneuropathies; however, he did not feel that the surgery created more issues.  The examiner also stated that it is unfortunate that the Veteran underwent those procedures but, in his opinion, they did not contribute to any of his present disabilities.  The examiner added that he felt that the deficit that is present is coming from the Veteran's polyneuropathy.  It is too symmetrical to be attributed to one of the surgeries and he has an entity that nobody can define, but he is basically diagnosed as polyneuropathy.  In a subsequent addendum, the VA examiner stated that the Veteran does not have any additional right hand disability as a result of the VA surgical treatment.  He noted that the basic issue is his polyneuropathy which is causing his disability and, as previously stated, it was his opinion that the surgery was less likely as not indicated; but it did not create any additional deficit.  He also stated that it is as least as likely as not it did create some improvement with release of carpal tunnel syndrome.  The examiner stated that, despite the fact that the surgery was less likely as not indicated, and that the surgical procedure did not result in his current hand condition which is a result of his polyneuropathy.  Therefore, it is as least as likely as not this current hand condition of peripheral neuropathy would be present with or without the VA surgical procedure.  Consequently, the requirements are not met for compensation under 38 U.S.C.A. § 1151 for disability claimed as due to a surgical procedure in December 1992.  

Simply put, the Veteran has submitted no competent evidence which tends to substantiate his contentions that he suffered additional disability due to the carpal tunnel release surgery performed in December 1992.  In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 for a right hand disability is not warranted.  Nothing except the Veteran's own speculation as to the cause of his current right hand disability contradicts the VA examiner's conclusion as to causation.  Accordingly, the claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for right hand disability as a result of surgical procedure at a VA facility is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


